Exhibit EMPLOYMENT AGREEMENT This Employment Agreement (the "Agreement"), entered into effective as of the 15th day of April, 2008, by and between RCI Entertainment (Media Holdings), Inc., a Texas corporation (the "Company"), and DON WAITT ("Executive"). W I T N E S S E T H: WHEREAS, Company desires to employ Executive as provided herein; and WHEREAS, Executive desires to accept such employment. NOW, THEREFORE, for and in consideration of the mutual covenants and agreements contained herein, and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto agree as follows: 1.
